 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE REMEDYUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I shall recommend that Respondent cease and desistfrom the unfair labor practices found, and from any other invasions of employeerights. under the Act, and cease and desist from carrying out the provisions of thecertain terms in the collective-bargaining agreement and in the trust agreement whichhave been found violative of the Act.The breadth of the order seems appropriate asdiscrimination as to job -tenure goes to the heart of the Act and hence suggests apredisposition to invade the rights of employees in other respects.N.L.R.B. v.Entwistle Mfg. Co.,120'F. 2d 532, 536 (C.A. 4). Affirmatively, I shall recommendthat Respondent makes whole employees John Hill and John Downing for loss ofearnings between April 8, 1963, until April 18, 1963, and makes employees Hill andDowning whole for the difference between what they would have earned had theybeen employed on the 56th Street job and what they earned while employed on theShadwellfrom April 18 to May 29, and make them whole for loss of earnings there-after they may have had by not working at the 56th Street job. In addition I willrecommend that Respondent notify Employer and all other signatories to thecollective-bargaining agreement involved that it has no objection to their hiring em-ployees Hill and Downing in the future.All of the make-whole remedy will be inaccordance with the formula set forth in F.W. Woolworth Co.,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, in which 6 percent interest is calledfor.I shall also recommend the posting Of an appropriate notice.CONCLUSIONS OF LAW1.Employer is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent engaged in an unfair labor practice affecting commerce within themeaning of Section 8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act bythe following:(a) By attempting to cause and causing the discharge of John, Hill and JohnDowning on April 18, 1963, for the reason they were nonmembers of Respondent andtheir loss of membership was due to something other than their failure to tender theirperiodic- dues.(b) By attempting to cause and causing the Employer not to hire John Hill andJohn Downing on April 18, 1963, and thereafter, for work at Employer's job on56th Street for the same reason as in paragraph (a) above.with Employer which (1) required the payment of assessments to maintain member-ship in good standing; (2) permitted Respondent to attempt to cause and cause thedischarge of employees who lost their membership in good standing for reasonsother than failure to tender their periodic dues.(d) By entering into and maintaining a trust agreement providing for benefitsto be paid solely to union members.[Recommended Order omitted from publication.]Bonded Armored Carrier, Inc.andTruck Drivers and HelpersLocal Union No.355, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 5-CA-2485., May 05, 196.EDECISION AND ORDEROn January 10, 1964, Trial Examiner Arthur E. Reyman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had not engaged in the unfair labor practices alleged in the com-147 NLRB No. 14. BONDED ARMORED CARRIER, INC.101plaint and recommending that the complaint be dismissed in its en-tirety, as set forth in the attached Decision.' Thereafter, the GeneralCounsel filed exceptions to the Decision and a supporting brief, andRespondent filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to 'a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed.The Board has considered the De-cision, the exceptions and brief, and the entire record in the case, andhereby adopts the findings and conclusions of the Trial Examineronly to the extent that they are consistent with the Decision herein.1.The Trial Examiner found that President Smith's speech to em-ployees on May 25, 1963, was not unlawful because it was protectedby Section 8(c) of the Act.We do not agree. President Smith as-sembled the employees on May 25 to tell them about a pending transferof operations to new quarters and some of the changes that would bemade.After a few introductory remarks, Smith said, according tothe Trial Examiner's credited account, ``. .. you boys want a unionin here . . . I'm going to take some economy measures...."Hethen announced that the jobs of employees Wildberger and Moffittwere being eliminated and turning to employee Vaught said:I know you have been seen riding around in a white Cadillacwith Union officials . . . [Y] ou have been having off on Fridays,and Saturdays and you do hairdressing . . . from now on youwill work Fridays and Saturdays and you will be off on Tuesdays.Althoughthe Trial Examiner found, and we have adopted thisfinding, thatWildberger -and Moffitt were terminated for nondiscrimi-natory reasons,the announcement of the terminations following onthe introductory remark ". . . you boys want a union in here .. .I'm going to take some economy measures ..." tended to createthe impression among employees that the union activity was the causeof the terminations and thus restrained and coerced employees inviolation of Section 8(a) (1).Further,President Smith's remarksto Vaught clearly indicated that because Vaught had been seen ridingaround with a union offcial, his hours of employment were beingchanged so as to deprive him of the opportunity of doing hairdress-ing on weekends.This, too, was calculated to have a coercive impactupon employees.Accordingly, we find, contrary to the Trial Examiner, that theMay 25 speech was not an expression of "views, argument,or opinion"protected by Section 8 (c) of the Act, but was coercive and in violationof Section 8 (a) (1) of the Act. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, the record contains undenied testimony, not referred toby the Trial Examiner, that on October 2, 1963, Thomas M. Starkey,Respondent's vice president, told employee Walter Thomas that "thecompany had definite proof that there is three agitators ..." thathe wanted Thomas to ascertain who they were, and that Respondentwas "going to get rid of them before this thing gets out of hand."The following day Starkey told Thomas "you didn't give us any in-formation," that Respondent had "decided to fire [him]," and thatRespondent would get to the "bottom of this thing" if they had "tofire every man here."We find that by the foregoing statements of Starkey to Thomas,Respondent coercively interrogated and threatened employees with lossof employment in violation of Section 8 (a) (1).2.Although the issue is not free from doubt, we adopt the TrialExaminer's finding that Respondent discharged employees Albert P.Wildberger and Robert J. Moffitt for economic reasons.3.We do not adopt the Trial Examiner's finding that the dischargeof employee Thomas was also lawful. In assigning reasons for the dis-charge of Thomas on October 4, 1963, President Smith at the hearingnot only referred to the quality of Thomas' work, but also to the factthat he was a "complainer." On cross-examination, Smith testified asfollows :Q. I believe you testified further on direct examination that youtold Thomas the men were using him as a tool. He was being usedas a tool by the other men?A. That is correct.Q.What did you mean by that?A.Well, in every organization when you have more than threemen, you have always one man who is a complainer, call it whatyou 'like.I wouldn't use the word agitator, but Thomas beingone of the susceptible types.to complaining, and being a com-plainer himself, he falls right in line with that.Q. I ask, you the question, what did you mean he was beingused as a tool by the other men?A. To keep things stirred up.Q.What things?A. Things about the schedules, the fact that men check theirown truck or check the other trucks in._Q. You mean the other men were telling him to complain aboutthe working conditions at the company?A. I would say that is the whole sum and substance of it.The' above testimony indicates plainly that one of the factors ad-mittedly entering into Respondent's decision to discharge Thomas washis role in complaining about working conditions in behalf of himself BONDED ARMORED CARRIER, INC.103and his fellow employees. In so acting, Thomas was engaging in pro=tected, concerted activities and his discharge in whole or in part forthis reason was therefore violative of Section 8 (a) (1) of the Act.Weso find.4.Contrary to the Trial Examiner, we find that Respondent dis-criminated against employee Ralph Vaught because of his union activi-ties.At the May 25 meeting, President Smith told Vaught that hehad been seen riding in an automobile with union officials and added,"You have been having off on Fridays and Saturdays and you dohairdressing ... from now on you will work Fridays and Saturdaysand you will be off on Tuesdays." 1We find, on the basis of the fore-going testimony, that Respondent changed employee Vaught's daysoff because of his union activities, thereby violating Section 8(a) (3)and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices,we shall order it to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies of the Act.Having found further that Respondent unlawfully terminatedWalter L. Thomas on October 4, 1963, we shall, in accordance withestablished Board policy, order that Respondent offer him immediatereinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges, andmake him whole for any loss of. pay suffered as a result of the dis-crimination against him by payment to him of a sum of money equalto the amount he normally would have earned from the date of thediscrimination to the-date of an offer of reinstatement 2 Backpay willbe computed in the manner established by the Board inF.W. Wool-worth Company,90 NLRB 289, with interest at the rate of 6 percentper annum computed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Although Ralph Vaught did not suffer any loss of pay from Re-spondent as the result of the discriminatory change in, his work hours,he presumably did suffer a loss of earnings thereby because of his in-ability to do hairdressing work on weekends.We shall order Re-spondent to restore him to his former work hours, if he so desires, andiEmployee Wildberger's account of Smith's remarks to Vaught Is of the same tenor butmore explicit than employee Moffitt's account,which Is reported by the Trial Examiner.According to Wildberger,Smith said:...he turned to Mr. Vaught and he said,"Mr. Vaught,"he said, "you were seenIn Salisbury In a Union official car, a white Cadillac."He says, "also on BaltimoreStreet you were seen."He said,"Is that right?"He said,"Yes, sir,"so he said inturn, "You are off every Friday and Saturday.You dress hair on Friday and Satur-day."He said,"Yes, sir."He said,"In the future you are off every Tuesday andyou work Friday and Saturday.Do you understand that?"and he said,"Yes, sir."2A.P.W. Products Co., Inc.,137 NLRB 25. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make him whole for any loss of income suffered as a result of thediscrimination against him.' Interest on moneys due Vaught will becomputed at the rate of 6 percent per annum in the manner set forth inIsis Plumbing c' Heating Co., supra.As the record indicates that Respondent's unfair labor practices goto the heart of the Act, we shall issue a broad cease-and-desist order.Upon the basis of the foregoing and the entire record in this case,the National Labor Relations Board hereby makes the followingadditional :CONCLUSIONS OF LAW43.By coercively interrogating employees about union matters,and by threatening to discharge, or giving the appearance of dis-charging employees because of their activity on behalf of or in-terest in the Union, Respondent has interfered with, restrained,and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act.4.By discharging Walter L. Thomas for engaging in protected,concerted activity, Respondent has interfered with, restrained,and coerced employees, and thereby engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) of the Act.5.By changing Ralph Vaught's day off because of his union ac-tivities,Respondent has engaged in discrimination to discouragemembership in the Union, thereby engaging in unfair labor prac-tices proscribed by Section 8(a) (3) and (1) of the Act.6.The aforesaid unfair labor practices affect commerce withinthe meaning of Section 2 (6) and (7) of the Act.7.Respondent 'did not terminate the employment of Albert P.Wildberger and Robert J. Moffitt and thereafter refuse to recall orreinstate them because of their union activity in violation of Sec-tion 8(a) (3) of the Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent, Bonded Armored Carrier, Inc., its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Truck Drivers and Helpers LocalUnion No. 355, International Brotherhood of Teamsters, Chauffeurs,a El Mundo, Inc.,92 NLRB 724 The Trial Examiner indicated that Vaught "has beenreturned to work by the Company." As the` record indicates that he never left Respond-ent'semploy, we hereby correct this error.4The'Trial Examiner's "Conclusions of Law" numbers (3) and (4) are deleted. BONDED ARMORED CARRIER, INC.105Warehousemen and Helpers of America, or in any other labor organ-zation of its employees, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment.(b)Discharging, threatening to discharge, or giving the appear-ance of discharging employees for exercising rights guaranteed inSection 7 of the Act.(c)Interrogating employees about union activities in a mannerconstituting interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form,join, or assist Truck Drivers and Helpers Local Union No. 355, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asamended by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds isnecessary to effectuate the policies of the Act :(a) Offer to Walter L. Thomas immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole in themanner set forth in the section of this Decision and Order entitled"The Remedy."(b)Restore Ralph Vaught to his former working hours, if he sodesires, and make him whole in the manner set forth in the section ofthis Decision and Order entitled "The Remedy."(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue.(d)Post at its place, of business in Baltimore, Maryland, copies ofthe attached notice marked "Appendix." 5 Copies of such notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,5In the event that this Order is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals, Enforcing an Order"shall be substituted for the words "a Decision and Order " 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Decision, what steps Respondenthas taken to comply herewith.It is further ordered that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged Robert J. Moffitt and Albert P. Wildberger.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Truck Drivers andHelpers Local Union No. 355, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization of our employees, by discrimi-nating in regard to hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interrogate, discharge,- threaten to discharge, orgive the appearance of discharging our employees for exercisingrights guaranteed in Section 7 of the Act.WE WILL NOT interrogate employees about their union activitiesin a manner constituting interference, restraint, or coercion inviolation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TruckDrivers and Helpers Local Union No. 355, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection; and to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a) (3) ofthe Act, as amended by the Labor-Management Reporting andDisclosure Act of 1959. BONDED ARMORED CARRIER, INC.107WE WILL offer to. Walter L. Thomas immediate and full re-instatement to his former or substantially equivalent position,without prejudice to any seniority or other rights previously en-joyed, and make him whole for any loss of pay suffered as a re-sult of the discrimination against him.WE WILL restore Ralph Vaught to his former working hours,if he so desires, and make him whole for any loss of earningssuffered as the result of our discrimination against him.All our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named or any otherlabor organization.BONDED ARMORED CARRIER, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title),NoTE.-We will notify the above-named employee, if presently serv-ing in the Armed Forces of the United States, of his right to full re-instatement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, 707 North Calvert Street, Balltimore, Maryland,Telephone No. 752-8460, Extension 2100, if they have any questionconcerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisis a proceeding under Section 10(b) of theNational LaborRelations Act, asamended,29 U.S.C., Sec.151,et seq.,hereincalled the Act.TruckDrivers and HelpersLocal Union No. 355,International Brotherhood ofTeamsters;Chauffeurs,Warehousemen and Helpers ofAmerica,herein sometimescalled the Union or Local No. 355, on June 13, 1963, filed a charge and on Octo-ber 16, 1963,an amended charge, against Bonded ArmoredCarrier,Inc.,hereinsometimes called the Respondent or the Employer,asserting violations of Section8(a)(1) and(3) of the Act.The General Counsel of theNationalLabor Rela-tionsBoard, on behalf of theBoard,by the ActingRegional Directorfor the FifthRegion,on October 16, 1963,.issued an amended complaint and amended noticeof hearing,the complaint setting forth alleged violationsby theRespondent of Sec-tion 8(a) (3) and(1) of theAct.TheRespondent had filed answer to the complainton or about September30, 1963, effectivelydenying violationsof the Act,and thedenials setforthin the original answer are permitted to stand"to the allegationsof the amended complaint.Pursuant to notice,this case came on to be heard beforeTrial Examiner ArthurE. Reyman,at Baltimore,Maryland,on November4, 1963.At thehearing eachparty was represented by counsel and was afforded full opportunity to be heard,to examine and cross-examine witnesses,to present pertinent evidence,tomakeoral argument, and to file briefs or proposed findings of fact or conclusions of law,or both.A brief was filed on behalf of the Respondent. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon-the entire record in the case, and from my observation of'the witnesses,I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondent,Bonded ArmoredCarrier,Inc., is, and at all times materialherein has been,a corporation duly organized under and existingby virtue of thelaws ofthe Stateof Maryland,havingitsprincipal office and place of business inBaltimore,Maryland, where itisengaged in operating an armoredcar business.The .Respondent,in the course and conduct of its business operations,during the12-month period immediately preceding the issuance of the amended complaintherein, a representative period,receivedin excessof $50,000 in revenues for per-forming services in transporting money, valuables,and securities for other businessconcerns, directly across State lines.During the same representative period theRespondent received in excessof $50,000 in revenues-for performing services forother business concerns,includingthe FederalReserve Bank of Richmond,Virginia,each of which said concerns annually receives money, valuables,securities,goods,and materials valued at in excess of$50,000 from points outside the State in whichthey arelocated, and annually ships money,valuables,securities,goods, and ma-terials to points outside the Stateinwhich theyare located.During the samerepresentative period the Respondent received in excess of $50,000 in revenue forperforming services in transporting money, valuables,and securities for other businessconcerns,which in turn transported said money,valuables, and securities to businessesoutside the State in which they are located..The Respondent is, and has been at all times material herein,engaged in commercewithin the meaning of Section2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 355, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESSpecifically, the complaint alleges in substance that the Respondent, throughresponsible agents, on various dates beginning on or about May 18, 1963, interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act; that the Employer's vice president, Thomas M. Starkey, andits president,Truman Smith,interrogated employees concerning their union activitiesor sympathies and the union activities or sympathies of other employees; that Smithand Starkey threatened employees with economic reprisals if they selected the Unionas their collective-bargaining representative; on or about May 29, 1963,' terminatedthe employment of Albert P. Wildberger and Robert J. Moffit and on or aboutOctober 3 terminated the employment of Walter L. Thomas; and on or about May 18and on various dates thereafter changed the hours, terms, and conditions of employ-ment of Ralph Vaught; and that by the foregoing acts the Respondent discouragedand is discouraging membership in a labor organization by discrimination in regardto hire and tenure of employment or terms and conditions of employment and bysaid acts and conduct did engage in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act; and that by said acts is also engagingin unfair labor practices within the meaning of Section 8(a)(1).Moffitt,Wildberger, Vaught, and Thomas all testified at the hearing.Each oneof these employees had signed a union authorization card and admittedly wereunion adherents.President Smith called a meeting of employees on Saturday night, May 25, andthe substance of the testimony of the above-named employees is contained withinthat of Moffitt, who testified on direct examination:Q. (By Mr. NASDOR_)What happened at this meeting?A.Well, the meeting opened.Mr. Smith, the president of the Company,he said, "I know why you are here."He said, "I want you to know you arebeing paid to be here.That is more than the Union would 'do for you." .Q. Did Mr. Smith say anything else?Tell us what happened at the meeting?A.Well, he started the meeting off, he said; "You boys want a union .in here."'Unless hereinafter specifically noted all dates hereinafter mentioned are for theyear 1963. BONDED ARMORED CARRIER, INC.109He said, "I'm going to take some economy measures."He started off, he said,"Mr. Wildberger,as of the first of June," he said;"I am'eliminating your job."He turned to me and said,"Mr. Moffitt,as of the first of June I am doingaway with all repair work," he said,"I am farming the work out.Your jobis eliminated,"and he turned to Mr.Vaught and he said, "I know you have beenseen riding around in a white Cadillac with Union officials," and he knowshe has been going to Salisbury,seeingMr. Gray.He says,"You have beenhaving off on Fridays and Saturdays and you do hairdressing,"he said, "Fromnow on you will work Fridays and Saturdays and you will be off on Tuesdays."A. He said to Mr. Gray, he said, "Mr. Gray I know you have been waitingto come to Baltimore to work" and he pointed out a couple of guys and said,"You have a job opening in Salisbury if you want it,-Mr. Gray is coming to Bal-timore to work."Then he turned to Mr. Adams and said, "Mr. Adams, Iknow you have been wanting,off-the-corn run."He said,"As of Monday youdon't come in Monday morning."He said,"Monday night you report on thenight run."Mr. Adams said,"I didn't want that."There was a little argu-ment there and Mr. Adams said-Mr. Smith said, "You are under the influenceof whiskey."The Company was founded in 1956 by President Smith and operated its businessfrom 7518 Harford Road, Baltimore,from that time until June 30, when it movedto its present location at 8510 Old Harford Road, its new quarters having beendesigned and erected under the direction of President Smith.According to the testimony of Smith, a meeting similar to the one held on May 25was held at least,once or twice a year and in the particular instance of the meetingofMay 22, it was specifically called for the purpose of informing the employeesof the changes that would be made because of the impending move to the newquarters and of certain changes in payroll and procedure which would follow themove from the old quarters to the new quarters..There is a considerable amountof detailed testimony within the record here showing the economic benefits to bederived by the Company and improved handling of valuables from trucks at the newquarters.From example,at the old quarters only one truck could unload in frontof the Company's vault at a time, whereas in the new quarters facilities were madefor the placing of four or five trucks,ifnecessary,before the vaults.Prior to, themove, there was one checker at the vault to take care of one truck.After the moveif two or more trucks were there arrangements were made for the two-man crew ofone truck to check the receipts or cargo of the truck driven by another two-mancrew who in turn checked another truck.This resulted in the elimination of thejob of the one checker.At the meeting of May 25, after mentioning these changes in plans and schedules,Smith notifiedWildberger and Moffitt that their jobs would be terminated.Healso testified that he told Vaught that his shift would be changed.The meetinglasted approximately 30 to 45 minutes.During the,transition period and shortlythereafter the Company felt it necessary to- terminate the employment of one HarryClasson and Marvin Rogers, on the basis that their employment was no longernecessary due to the changes in the Respondent's ;operation.Smith dischargedThomas on October 3 because of his poor work and attitude.On or about May 22, the Union filed ,a petition with the Regional Director of theBoard alleging that a substantial number of the Respondent'semployees had af-filiated themselves with the Union and that this group of employees-constituted anappropriate bargaining unit and that the Union wished to be certified as a bargain-ing representative for the employees within the alleged appropriate unit. It is myunderstanding that the petition was dismissedby theRegional Director-on his find-ing that the claimed appropriate unit was not appropriate for collective bargainingpurposes.2-I turn now to the alleged discriminatory discharges:Albert P. Wildberger was engaged by the Company on June 1, 1961,as a vaultman.' _At this time the Company was located at 7518 Harford Road.Duties ofWildberger at the time of his hire included checking the drivers as to the amountsof money or securities or other valuables taken from or deposited in the vault of the14President Smith had been advised by counsel that under Section 9(b) (3) of the Actthe Union could not be certified as bargaining representative for the employees unless itwas a union consisting solely of guards.Consequently,it is, argued on behalf of the Re-spondent that Smith could not have been motivated in his remarks as reported made byhim at the May 25 meeting because of his apprehension that the Union might be certifiedas representative for employees in the claimed appropriate unit. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany and his job and sole function was that of a checker.At that time, onlyone truck could come in at a time and only one man was needed on the job.Whenthe Company decided to move to new quarters, into the building designed by Smith,the premises were laid out so that the loading platform adjacent to the vault wouldhave (as mentioned above) sufficient room for at least four trucks to load or unloadat the same time. Thus, to avoid the necessity to employ a checker for each one of thetwo, three, four, or five vehicles being loaded or unloaded, the system mentionedabove was installed whereby ,the driver and guard of one truck checked in the driverand guard of another truck being unloaded, thus allowing simultaneous unloading ofseveral trucks and the checking of their cargoes without the employment of addi-tionalmen.At times during the course of his employment Wildberger performed certain runsinvolving the picking, up of books, ledgers, deposit slips, and other similar light-weight items, the runs being made in a panel truck with Starkey.These runs wereeliminated as of the time of the move from the old quarters of the Company to itsnew quarters, and the pickups formerly made by Wildberger are now made duringthe run of a regular armored car..The testimony shows that Smith expected to occupy the new quarters on June 1,and it was not until he had made arrangements for rescheduling of drives and runsthat he learned of a delay occasioned by the wiring of vault doors according to mis-taken specification.Consequently, the move from the old quarters to the newquarters was postponed.until June 15 and, it is said, in fairness to Wildberger, andthe other men who were to be displaced, that Smith made the announcement he didin regard to prospective changes in personnel to be made at the time of the move.This applied particularly toWildberger.On the so-called light runs made byWildberger, he was often assisted by Starkey. I place no especial significance onthis fact since the record clearly shows that the Company had worked out a planwhereby it could render more efficient service to its customers at greater economy bydispensing with several jobs including that of Wildberger.Robert J. Moffitt was engaged as a truck repair mechanic on or about Novem-ber 7, 1960.His duties then, as truck repair mechanic, also were intended to makehim -available for work as a "fill-in driver-guard."During the year 1960, the Re-spondent operated seven trucks.As the business of the Company improved and itpurchased more trucks to carry on its business, the maintenance of trucks became alarger problem than at the time Moffitt was hired. In going over maintenance costs,Smith began to compare some of his prior records with the present records thenkept on maintenance, and decided that there had been many times when it had be-come necessary to have trucks worked on by Moffitt sent back for repair either forre-repair by Moffitt or to an outside shop. Starkey agreed with Smith that at thetime the Company moved to its new building they would discontinue the position ofmechanic.Their decision was predicated not only upon the economic view but alsoprompted by the fact that for security purposes the new building was kept underconstant A.D.T. (American District' Telegraph) alarm system.The active movingof trucks in and out. of the building required repairs which would impair the securityprovisions and requirements of the new building. In the new building, as of thetime of this hearing and according to credible testimony, the only work done on thetrucks is routine greasing and oiling performed by one of the drivers 2 days a weekon what normally would be his day off.I observed Moffitt on the witness stand and concluded I would not accept his testi-mony in full, although I have quoted him above at length in regard to the state-ments of President Smith at the May 25 meeting. There is no contradiction that hiswork habits were not conducive to the work to which he was assigned, and I acceptthe testimony of Smith that he felt Moffitt required constant supervision and thatmany of the trucks he had worked on had to have the same work done over; thathe reported to work under the influence of alcohol; that he worked on cars of otheremployees as well as purchasing parts for those cars in the company name; in hiscollection of dues and performance of other union activities on company time andproperty justified the complaints made against him to Smith and through Starkeyand others.Walter L. Thomas was hired by the Respondent in the month of August 1961, andworked at his job as driver-guard until October 4, 1963, when he was discharged.Thomas testified at the hearing, and according to his testimony, admittedly hewas responsible for (a). on July 3 losing a complete manifest which was neverfound; (b) on August 13 losing another bagcontainingsecurities; (c) on Septem-ber 9 losing a shipment of securities or money from a supermarket(Food Fair)shipment;and (d) on October 1 losing another Food Fair shipment.His negligence BONDED ARMORED CARRIER,INC.111in these respects was fully proven.Another complaint submitted in defense by theRespondent was that Thomas was a constant complainer, "took it upon himself tocarry the complaints and grievances of other employees to Mr. Smith and Mr.Starkey"to vent personal complaints about pay and a lack of a new uniform. I haveexaminedcarefully the testimony of Thomas and place no credence on the conten-tion that he was discharged for union activity.I believe his discharge was com-pletely within the prerogative of management.Ralph Vaught, who complained of a change in shift, engaged in his off hours inthe hairdressing trade on his part-time days or his full days off.He was not an im-pressivewitness.Called as a witness for the General Counsel he conceded thatchanges in shift could be a normal procedure and occurrence in an operation suchas the one carried on by the Company. I do not believe that the mere fact he wasseen riding in an automobilewitha union official was the immediate cause for thechange in hours given to him. There is no question in my mind that Vaught, afterhe had found hairdressing not too profitable, has been returned to work by theCompany,has received an increase in salary,and that it is his desire to remain asan employeeof the Company.CONCLUDINGFINDINGS1.The General Counsel has failed to sustain the case alleged by him in the com-plaint herein.The testimony and the preponderance of evidence, and from my ob-servation of the witnesses, shows well-justified grounds for job eliminations, dis-charges,and changes in shifts insofar as the allegations of violations of 8(a) (3) areconcerned.Insofar as the statements made by President Smith at the meeting ofMay 25 are concerned, I feel they are protected statements within the meaning.ofSection 8(c) of the Act. I cannot find any indication of threat, intimidation, orcoercion in his remarks as reported most favorably above in my quote from thetestimony of Moffitt.2. Since the charge against the Employer is derivative as to Section 8 (a)( I) ofthe Act, from the allegations concerning violations of Section 8(a) (3), I cannot findthat the Employer, as alleged in the complaint, violated this section of the Act. Ihave not examined the record in the representation case in which the RegionalDirector dismissed the petition of the Union but I well understand the provisionsof the Act which prompted the Regional Director to dismiss the petition of theUnion, since guards under the Act are required to be contained within a separatebargaining unit.It is not my province nor my right to go beyond the finding of theRegional Director in regard to deciding what is an appropriate unit for the purposeof a representation proceeding. I do not think that here the matter is too important.The importance attached to this case is whether or not the Employer interfered withor attempted to coerce employees in concertedunionactivity.After careful exami-nation of the record,after observation of the witnesses,I feel that the GeneralCounsel has not proved his case.I say this because at the hearing the only former employees who testified that theRespondent or its supervisors had any knowledge of the union activities was throughMoffitt and this knowledge was obtained only because Moffitt admittedly had beencollecting dues and handing out union cards on company time.What the Companycould do about this would be questionable had it taken more affirmative action;instead, however, the Company took' no action with respect to antiunion activitiesand the so-called interrogation of employees as to their union activities in this caseis so light and so innocuous that I cannot find any interference with the activities ofthe guards to organize themselves with any union of their own choice.See Section9(b)(3), whichI shall not gobehind.CONCLUSIONS OF LAW1.Bonded Armored Carrier, Inc., is an employer within the meaning of Section2(2) of the Act.2.Truckdrivers and Helpers Local Union No. 355, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The Respondent,Bonded Armored Carrier,Inc., is not engaged in unfair laborpractices as alleged in the amended complaint herein.4.The complaint as amended should be dismissed.RECOMMENDED ORDERIt is recommended that the amended complaint herein be dismissed in its entirety.